FERGUSON, Judge
(dissenting):
I dissent for the reasons set forth in my separate opinions in United States v Simpson, 10 USCMA 543, 28 CMR 109, and United States v Tisdall, 10 USCMA 553, 28 CMR 119.
The accused was charged with, and found guilty of, desertion with intent to remain absent permanently, in violation of Uniform Code of Military Justice, Article 85, 10 USC § 885. The evidence in the case establishes only that the accused absented himself without leave on July 3, 1956, from Mountain Home Air Force Base, Idaho, and remained so absent until he was apprehended by an agent of the Federal Bureau of Investigation at Springfield, Illinois, on December 5, 1958.
Undoubtedly, the foregoing circumstances are sufficient to permit the members of a court-martial to infer the existence of an intent to remain absent permanently on the part of the accused. However, it cannot be said that they compel such a conclusion. For this reason and those stated in my separate opinion in United States v Simpson, supra, I am of the view that the instruction on the effect of prima facie evidence prejudiced the accused’s substantial rights and entitles him to a rehearing.
I would reverse the decision of the board of review and return the record of trial for direction of a rehearing on the desertion charge.